DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-13, 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Family et al, US Patent Pub. 20170374465 A1, in view of Marti, US Patent Pub. 20130279706 A1, and further in view of Walsh et al, US Patent Pub. 20150016642 A1. (The Family et al reference is cited in IDS filed 6/25/2020)
Re Claim 1, Family et al discloses an electronic device (para 0026: electronic device acts as a sound source to trigger an event with the external device (loudspeaker array 105); wherein the electronic device could be a desktop computer, laptop computer, tablet computer, mobile phone etc with all these devices inherently including processors that have memory which could store instructions to execute desired functions), comprising: a memory configured to store instructions (para 0026: electronic device acts as a sound source to trigger an event with the external device (loudspeaker array 105); wherein the electronic device could be a desktop computer, laptop computer, tablet computer, mobile phone etc with all these devices inherently including processors that have memory which could store instructions to execute desired functions); and a processor configured to execute the stored instructions (para 0026: electronic device acts as a sound source to trigger an event with the external device (loudspeaker array 105); wherein the electronic device could be a desktop computer, laptop computer, tablet computer, mobile phone etc with all these devices inherently including processors that have memory which could store instructions to execute desired functions), wherein as the instructions are executed, the processor is configured to: identify a trigger for executing a first event associated with sound generation from an external electronic device (para 0026: electronic device acts as a sound source to trigger an event with the external device (loudspeaker array 105); wherein the electronic device could be a desktop computer, laptop computer, tablet computer, mobile phone etc with all these devices inherently including processors that have memory which could store instructions to execute desired functions); identify a user's position in a space where the electronic device is positioned, control the electronic device to move to the user’s position at every trigger detection (para 0062: loudspeaker array accounts for various changes in the loudspeaker zone, where one of the changes include movement of the user (user’s position)); but fails to disclose identify information about sound in the user's position; and control at least one operation of the external electronic device performing the first event or another external electronic device generating sound, based on the identified sound information. However, Marti discloses a system where audio output loudspeaker sounds are controlled based on the ambient sound of the loudspeaker area (Marti, paras 0025, 0032: where the sound generated by the another external electronic device is selected from the Markush claim language). It would have been obvious to modify the Family et al system to being able to include accommodating ambient sounds within the loudspeaker zone environment as taught in Marti within its changes for the purpose of being able to compensate for ambient sounds while outputting desired sounds. 
The Family et al and Marti system both fail to explicitly disclose controlling the electronic device to move to the user’s position at every trigger detection, receive sound in the user’s position, and identifying information about sound based on the received sound. Walsh et al discloses a sound calibration system where a microphone array can be moved to a position (sweet spot), where the microphone array can capture sounds at said listening position to calibrate and optimize sound output from a loudspeaker at said location (Walsh et al, para 0034). It would have been obvious to use Welsh as a teaching reference to modify the Marti system such that the microphone array of Walsh et al could be attached to the device of Marti (Marti, fig. 3A: device; para 0042), whereby a user could move the device of Marti with the mounted microphones when a trigger event occurs (sound output/sound output variations) to pick up ambient sounds at that listening positions for the purpose to be able to optimize sounds and create sweet spots at a particular listening position.
Re Claim 6, the combined teachings of Family et al, Marti and Walsh et al disclose the electronic device of claim 1, wherein as the instructions are executed, the processor is further configured to: identify at least one of a kind of an identified sound or a kind of a source generating the identified sound (Family et al, para 0062: characteristics of the sound program content are compensated for; wherein the kind of identified sound is selected from the Markush claim language); and control the at least one of the external electronic device performing the first event or the other external electronic device generating the sound based on at least one of the identified kind of sound or the identified kind of source generating the sound (Family et al, para 0062: characteristics of the sound program content are compensated for; wherein the other external electronic device generating the sound is selected from the Markush claim language).
Re Claim 7, the combined teachings of Family et al, Marti and Walsh et al disclose the electronic device of claim 1, wherein as the instructions are executed, the processor is further configured to: analyze an identified sound (Family et al, para 0062: characteristics of the sound program content are compensated for); and control the at least one of the external electronic device performing the first event or the other external electronic device generating the sound based on a result of the analysis of the identified sound (Family et al, para 0062: characteristics of the sound program content are compensated for; wherein the other external electronic device generating the sound is selected from the Markush claim language).
Claim 8 has been analyzed and rejected according to claim 7.
Claim 11 has been analyzed and rejected according to claim 1.

Claims 2-3 & 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Family et al, US Patent Pub. 20170374465 A1, Marti, US Patent Pub. 20130279706 A1 and Walsh et al, US Patent Pub. 20150016642 A1, as applied to claim 1 above, in view of Lee et al, US Patent Pub. 20180315413 A1.
Re Claim 2, the combined teachings of Family et al, Marti and Walsh et al disclose the electronic device of claim 1, but fail to disclose wherein as the instructions are executed, the processor is further configured to: read a sound map including sound information of each of a plurality of points of the space corresponding to a plurality of partitioned cells; and identify first sound information corresponding to the identified user position of the sound map, as the information about sound at the user's position. However, Lee et al discloses a system that teaches the concept of using a sound map to analyze a sound output environment to determine noise areas to be able to compensate for loudspeaker output within a given area such as a vehicle (Lee et al, para 0035, claim 11: compensate for noise at various noise sound points within a given space such as a vehicle). It would have been obvious to modify the Marti system as used to modify Family et al system such that it incorporates a sound map to determine areas within a given space with ambient noises as taught in Lee et al for the purpose of being able to optimize the surrounding sound compensation at a given user position.
Re Claim 3, the combined teachings of Family et al, Marti, Walsh et al and Lee et al disclose the electronic device of claim 2, wherein as the instructions are executed, the processor is further configured to: measure sound information of at least one point of the space (Lee et al, para 0035, claim 11: compensate for noise at various noise sound points within a given space such as a vehicle); and generate the sound map based on the sound information measured at the at least one point (Lee et al, para 0035, claim 11: compensate for noise at various noise sound points within a given space such as a vehicle).
Claim 12 has been analyzed and rejected according to claim 2.
Claim 13 has been analyzed and rejected according to claim 3.

Claims 5 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Family et al, US Patent Pub. 20170374465 A1, Marti, US Patent Pub. 20130279706 A1 and Walsh et al, US Patent Pub. 20150016642 A1, as applied to claim 1 above, in view of Daub, US Patent Pub. 20150271465 A1.
Re Claim 5, the combined teachings of Family et al, Marti and Walsh et al disclose the electronic device of claim 1, but fail to disclose wherein as the instructions are executed, the processor is further configured to: identify at least one of a state or a property of the user; and control the at least one operation of the external electronic device performing the first event or the other external electronic device generating the sound based on at least one of the user's state or the user's property and the identified sound information. However, Daub discloses a system that teaches the concept of adjusting an output sound (volume) based on the state of a user (i.e. asleep or awake) (Daub, para 0036: user state selected from the Markush claim language). It would have been obvious to modify the Family system to include being able to compensate for the user’s state within the given zone as taught in Daub for the purpose of being able to adjust the output sound to compensate for user state i.e. user being awake or asleep.
Claim 15 has been analyzed and rejected according to claim 5.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Family et al, US Patent Pub. 20170374465 A1, Marti, US Patent Pub. 20130279706 A1 and Walsh et al, US Patent Pub. 20150016642 A1, as applied to claim 7 above, in view of Aratsu et al, US Patent 9251805 B2.
Re Claim 9, the combined teachings of Family et al, Marti and Walsh et al disclose the electronic device of claim 7, but fail to disclose wherein as the instructions are executed, the processor is further configured to: if a sound from an electronic device incapable of controlling output sound is included in the identified sound as a result of the analysis of the identified sound, control performance of an operation causing noise of the electronic device incapable of controlling output sound. However, Aratsu et al discloses a system that teaches the concept of selectively outputting certain signals amongst a plurality of audio signals, for instance outputting noise signal when its priority overcomes voice signals (Aratsu et al, col. 5, line 43 through col. 6, line 18), or also for instance where certain voice signals with high priority are emphasized by reducing other signals (Aratsu et al, col. 5, line 43 through col. 6, line 18). It would have been obvious to modify the Marti system as used to modify Family et al such that in certain conditions where analyzes of the input audio signal determines a low priority for instance /(incapable of controlling output sound), the noise signals such as siren noises are output or important voice signals being emphasized while other signals are reduced as taught in Aratsu et al for the purpose of being able to alert users of the system about emergency noises or important conversations.
Claim 10 has been analyzed and rejected according to claim 9.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651                                  				7/16/2022